WESMARK FUNDS WesMark Small Company Growth Fund WesMark Growth Fund WesMark Balanced Fund WesMark Government Bond Fund WesMark West Virginia Municipal Bond Fund Supplement to Statement of Additional Information dated March 31, 2008. As of August 26, 2008, Richard D. Bradford is no longer an Independent Trustee of the WesMark Funds. In the section entitled “Who Manages and Provides Services to the Funds” please remove Trustee, Richard D. Bradford and his biography and compensation information. In the section entitled “Committees of the Board” please remove Richard D. Bradford as a board member of the Audit Committee and Nominating Committee. September 2, 2008 Investment Company Act File No. 811-7925 Cusip 951025501Cusip Cusip 951025204Cusip Cusip 39042
